Case 2:18-cv-13993-GAD-SDD ECF No. 1 filed 12/20/18 Page|D.l Page 1 of 22

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

 

 

 

SOUTHERN DIVISION
In Re: AUTOMOTIVE PARTS 2:]2»md-023ll-MOB-MKM
ANTITRUST LITIGATION Honorable Marianne O. Battani
In re: Radiators Case No. 2:13-cv-01005-MOB-MKM
In re: Automatic Transmission Fluid Warmers Case No. 2:l3-cv~02405-MOB~MKM
In re: Air Con'di_tioning Systems Case No. 2:13-cv-02705-MOB-MKM
'I‘HIS RELATES TO:
State Attorneys Gcneral
STATE OF CALIFORNIA, Case No. 2:18-cv-l3993
ex rel. Xavier Becerra, l
Attorney General of the Stat:e of California Complaint for Damages, Civil Penalties,
l and Injunctive Relief
Plaintiffs, Demand for Jury Trial
v.

Calsonic Kansei Corporation and
Calsonicl{ansei North America, Inc.

Defendants.

 

The State of California, through Xavicr Becerra, the Attorney General, in his official
capacity as the chiel`law enforcement officer of the State of California files this complaint
against Calsonic Kansei Corporation and Calsonicl§ansei North America, Inc. (collectively,

Defendants or "Calsonic"), and alleges:
NATURE OF ACTION

l. Defendants and their co-conspirators conspired to suppress and eliminate competition by

agreeing to allocate sales of, rig bids for,_ and to fix, raise, stabilize, and maintain the

 

 

Case 2:18-cv-13993-GAD-SDD ECF No. 1 filed 12/20/18 Page|D.2 Page 2 of 22

price of Radiators, Automatic Transmission Fluid Warmers (“ATF Warmers”), Oil
Coolers, and Air Conditioning Systems (hereinafter referred to as the “Named Parts”).
Thesc price-fixed parts Were installed in automobiles purchased by Plaintiffs.

2. For the duration of the conspiracy, from at least as early as l\/lay -l, 1999 and continuing
until at least through .luly 2009, the exact dates being unknown to Plaintiffs, Defendants’
actions resulted in fixing, raising, Stabilizing, and maintaining prices for the Named Parts.
Due to Defendants’ unlawful conduct, the State of California and its state agencies Were
deprived of open and fair competition When purchasing the Named Parts and paid higher~
than-competitive prices for the Namecl Parts themselves and for automobiles in Which
they Were installed

3. Competition authorities in the United States, the European Union, and Japan have been
investigating a number of conspiracies involving automotive parts since at least February
2010. In Novernber 2012, the Japan Fair Trade Comrnission fined Calsonic ¥198,660,000
for violating .lapanese antitrust laws With regards to transactions involving automotive
radiators and electrical fans. lnMarch 2017, the European Cornmission fined Calsonic
€1,747,000 for an infringement of European Union competition law for taking part in a
cartel With regards to air conditioning units and radiators and fans.

4. Defenclants and their co-conspirators affected millions of dollars of commerce The State
of California, California businesses, and consumers suffered antitrust injury to their
business or property due to Defendants’ conspiracy to suppress and eliminate competition
by agreeing to allocate sales of, `rig bids for, and to fix, raise, stabilize, and maintain
prices and artificially inflate prices for the Named Parts during the duration of the

conspiracy

 

 

Case 2:18-cv-13993-GAD-SDD ECF No. 1 filed 12/20/18 Page|D.S Page 3 of 22

JURISDICTION AND VENUE

5. Plaintiffs bring this action to secure damages, permanent injunctive relief, civil penalties,
and reasonable attorneys’ fees pursuant to Section 41 (15 U.S.C. § 15) and Section 16 of
the Clayton Act (15 U.S.C. §26) for violations of Section 1 of the Sherman A-ct (15
U.S.C. §l), as Well as Sections 16720 and 17200 et seq. of the California Business and
Professions Code.

6. This Court has original jurisdiction over the subject matter of all causes of action alleged
in this Complaint pursuant to 28 U. S. C. §§ 1331 and 1337 This Court has subj ect matter
jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367 because Plaintiffs’
state law claims are so related to the federal question claims that they form part of the
same case or controversy that vvould ordinarily be_tried in one judicial proceeding

7. ‘Venue is proper in the Unitcd States District Court, Eastern District of Michigan,
pursuant to Section 12 ofthe Clayton Act (15 U.S.C. § 22), and 28 U.S.C. § 1391.
Defendants transact business in the Unitcd States, including in this district, committed an
illegal act, or are found in this district, and a substantial part of'the events giving rise to

the claims arose in this district-
PARTIES
Plaintiffs

8. The State of California is authorized to file Count I under 15 U S. C. §§ 15 and 26 to

enjoin Defendants from the violations alleged herein.

 

 

Case 2:18-cv-13993-GAD-SDD ECF No. 1 filed 12/20/18 Page|D.4 Page 4 0f-22

9.

10.

11.

12.

13.

The Attorney General brings this action on behalf of the Plaintiffs the State of California,
including California state agencies, for damages, civil penalties, injunctive, and equitable
relief. j

The Attorney General of California is the chief legal officer of the State of California- and
the enforcement authority of Sections 16720 and 17200 et seq. of the California Business
and Professions Code, and is authorized to file Counts ll, III, and IV. As California’s
chief law enforcement officer, the Attorney General enforces California’s antitrust laWs,
including the Cartvvright Act. Cal. Bus. & Prof. Code §§ 16700 - 16770. The Attorney_
General is specifically authorized to obtain injunctive and other equitable relief, -
restitution, and civil penalties to redress unfair, unlawful, and fraudulent business

practices See Cal. Bus. & Prof. Code §§ 17203, 17204, 17206.

Del`endants

Calsonic Kansei Corporation is a Japanese corporation With its principal place of business ,

in Saitama, `Japan.
CalsonicKansei North America, Inc. is a Delaware Corporation With its principal place of

business in Shelbyvill.e, Tennessee.
Co-Conspirators and Agents

Various persons, partn_erships, sole proprietors, firms, corporations and individuals`not
named as defendants in this lawsuit, and individuals, the identities ofWhich are presently
unlmovvn, have participated as co-conspirators With the Defendants in the offenses
alleged in this Complaint, and have performed acts and made statements in furtherance of

the conspiracy or in furtherance of the anticompetitive conduct.

 

 

Case 2:18-cv-13993-GAD-SDD ECF No. 1 filed 12/20/18 Page|D.B Page 5 of 22

14. Plaintiffs reserve the right to name some or all of the persons or entities who acted as co~
conspirators with Defendants in the alleged offenses as Defendants.

d 15. Any reference in this Complaint to any act, deed, or transaction by a corporation means
that the corporation engaged in the act, deed, or transaction by'o‘r through its officers,
directors, agents, employees, or representatives while they were actively engaged in the
management, direction, control, or transaction of the corporation’s business or affairs

16. Defendants are also liable for acts of companies they acquired through mergers or
acquisitions which are done in furtherance of the alleged conspiracy l

177. Defendants named herein acted as the agent or joint venture of or for the other co-
conspirators with respect to the acts, violations, and common course of conduct alleged '

s

herein.
FACTUAL ALLEGATIONS

18. Defendants engaged in the business of manufacturing and selling the Named Parts to
automobile manufacturers for installation in vehicles manufactured and sold in the Unitcd
States and elsewhere Radiators, which include radiator fans, are devices that help to
prevent automotive vehicles from overheating. Radiators are a form of heat exchanger,
usually filled With a combination of water and antifreeae, which extracts heat from inside
the engine block and includes an electrical fan. The radiator indirectly exposes coolant,
heated by traveling through the engine blocl<, to cool air as the vehicle moves. Radiators
are replaced when a vehicle consistently overheats.

19. ATF Warmers are devices located in the engine compartment of a vehicle that warm the

automatic transmission fluid. An ATF Warmer helps improve fuel efficiency reducing

 

 

Case 2:18-cv-13993-GAD-SDD ECF No. 1 filed 12/20/18 Page|D.€ Page 6 of 22

2().

21

22.

23.

friction in the vehicle’s transmission Oil Coolers are devices also located in the engine
compartment of a vehicle that remove surplus heat from the engine oil.

Aii‘ Conditioning Systems are systems that cool the interior environment of a vehicle and
are part of the thermal segment of the automotive market. Air Conditioning Systems,
whether sold together or separately, are defined to include one or more of the following:
automotive compressors, condensers, HVAC units (typically consisting of a blower
motor, actuators, flaps, evaporator, heater core, and filter embedded in a plastic housing),

control panels, sensors, and associated hoses and pipes.

. During the period of conspiracy, Defendants manufactured the Named Parts (a) in the

Unitcd States for installation in vehicles manufactured and sold in the Unitcd States', (b)
in Japan and elsewhere for export to the Unitcd States and installation in vehicles
manufactured and sold in the Unitcd States, and/or (c) in Japan for installation in vehicles
manufactured in Japan for export to and sale in the Unitcd States.

Automobile manufacturers issue requests for quotation (“RFQs”) to automotive parts
suppliers on a model-by-model basis when they purchase Named Parts. Autornotive parts
suppliers, including Del`endants, submit quotations to automobile manufacturers in
response to RFQs. The winning bidder supplies parts to the automobile manufacturers for
the lifespan of the car model, usually lasting four to six years. The bidding process for a
certain car model starts approximately three years before the start of production

Structural Characteristics of the Automotive Pai'ts Market

The structural characteristics of the automotive parts market are conducive to a price~l
fixing agreement, and have made collusion particularly attractive in this market. These

characteristics include high barriers to entry and inelastic demand.

 

 

Case 2:18-cv¥13993-GAD-SDD ECF No. 1 filed 12/20/18 Page|D.? Page 7 of 22

24. There are substantial barriers to entry in the markets for the Named Parts. lt would
require substantial initial costs associated with manufacturing plants and equipment,
energy, transportation, distribution infrastructure, skilled labor, and long-standing
relationships with customers These costs are considered high barriers to entry thereby

precluding or making entry into the markets for the Named Parts more difficult

 

25. Due to high barriers to entry, incumbent firms have incentive to collude and keep supra-

coinpetitive prices High barriers to entry also facilitate the maintenance of collusion
since incumbents do not face the risk of new entrants engaging in price competition 7 l

26. “Elasticity” is a term used in economics to describe the sensitivity of supply and demand
to changes in the price. Demand for a certain product is “inelastic” When an increase in
price of the product creates only a small change in the quantity demanded of that product
Consumers of the product whose demand is inelastic would continue to buy it despite a
price increasel

2?. When customers are not sensitive to a price increase, a cartel can increase price and
maintain relatively level sales volume Thus, it could continue to keep supra~competitive

prices with relatively stable demand and increase profit i
Govcrnnient Investigations

28. The Unitcd States Department of Justice (“Department of Justice”), as well as authorities
in the European Union and Japan, started global, industry~wide investigations into
possible violations of the antitrust laws in the auto parts industry in 2010. The complete
scope of the investigations is unknown

29. The Department of Justice publicly announced aspects of the investigation when FBI

agents raided the offices and factories of suspected companies Since the raids, the

 

Case 2:18-cv-13993-GAD-SDD ECF No. 1 filed 12/20/18 Page|D.S Page 8 of 22

30.

31.

32.

investigation has continued to this date So far, 48 companies have pleaded guilty or
agreed to do so and collective fines total more than $2.9 billion

ln November 2012, the Japan Fair Trade Commission fined Calsonic ¥198,660,000 for
violating Japanese antitrust laws with regards to transactions involving automotive
radiators and electrical fans

ln lv'larch 201?, the European Commission fined Calsonic €1,747,000 for taking part in a
cartel with regards to air conditioning units and radiators and fans

ln furtherance of the conspiracy, Defendants engaged_in discussions and attended

` meetings with co-conspirators involved in the manufacture and sale of the Named Parts.

33.

During such meetings, Defendants and their co~conspirators agreed to (a) allocate the
supply of Named Parts sold to automobile manufacturers (b) rig bids quoted to

automobile manufacturers for them; and (c) fix, raise, stabilize, and maintain their prices
Trade and Commerce

During the period of conspiracy, Defendants and their co-conspirators sold the Named

Parts to automobile manufacturers in the Unitcd States and elsewhere in a continuous and

' uninterrupted flow of interstate and foreign trade and commerce ln addition, equipment

34.

and supplies necessary to the production and distribution of the Named Parts sold by
Defendants and their co-conspirators, as well as payments for those sold by Defendants
and their co-conspirators,traveled in interstate and foreign trade and commerce
Plaintiffs purchased a substantial volume of automobiles and trucks A substantial
volume of vehicles containing the Named Parts manufactured by Defendants and their
co~conspirators were sold to California state agencies California businesses and

California consumers

 

 

Case 2:18-cv-13993-GAD-SDD ECF No. 1_ filed 12/20/18 Page|D.Q Page 9 of 22

35.

36.

37.

38.

The anticompetitive acts were intentionally directed at the Unitcd States market for the
Named Parts because Defendants and their coconspirators intentionally sold them to
automobile manufacturers that in turn sell automobiles in the Unitcd States and in the
State of California. The business activities of Defendants and their co-conspirators in
connection with the production and sale of the Named Parts that were the subject of this
conspiracy were within the flow of, and substantially affected, interstate and foreign trade

and commerce

l

The Pass-Through of ()vercharges to Consumers

Defendants’ and their co-conspirators’ conspiracy to fix, raise, stabilize, and maintain the
prices of the Named Parts at artificial levels resulted in harm to Plaintiffs because it

resulted in Plaintiffs paying higher prices for the Named Parts themselves and

. automobiles installed with them than they would have paid in the absence of Defendants’

and their co-conspirators’ conspiracy The entire overcharge at issue `was passed onto the

State of California.
Fraudulent Concealment

Throughout the period of conspiracy, Defendants and their co~conspirators affirmatively
and fraudulently concealed their unlawful conduct from Plaintiffs.

Even though Plaintiffs exercised reasonable diligence, they could not discover the
violations of law alleged in this Complaint until long after the commencement .of the

conspiracy

 

 

Case 2:18-cv-13993-GAD-SDD ECF No. 1 filed 12/20/18 Page|D.lO Page 10 of 22

39. The Department of Justice began an investigation into conspiracies in the auto part
industry as early as 2010, but the complete scope of products and companies involved in
the conspiracies has not been disclosed to the public yet.

40. Defendants’ participation in the conspiracy and their conduct in furtherance of the goals
of the conspiracy were not publicly known until the Japan Fair Trade Commission fined
Calsonic ¥l98,660,00l1_for violating Japanese antitrust laws with regards to transactions
involving automotive radiators and electrical fans

41 . Plaintiffs could not have discovered the violations earlier than that time because
Defendants and their eo-conspirators conducted their conspiracy in secret, concealed the
nature of their unlawful conduct and acts in furtherance of the goals of the conspiracy,
and fraudulently concealed their activities through various means and methods designed
to avoid detection j l

42. Defendants and their co-conspirators successfully and affirmatively concealed the nature
of their conspiracy and unlawful conduct in furtherance of the conspiracy in at least the
following respects

a. - By agreeing among themselves to meet at locations where the conspiracy was less
likely to be detected;

b. By agreeing among themselves to engage in an illegal bid-rigging and price-
fixing conspiracy, which is`by its nature self~concealingj and '

c. ' By agreeing among themselves to keep the existence of the conspiracy secret, n
including the usage of secret code names

43. Plaintiffs had no knowledge of the.alleged conspiracy or of any facts or information that

might have led to the discovery of the conspiracy in the exercise of reasonable diligence,

10

 

 

CaS`e 2218-CV-13993-GAD-SDD ECF NO. 1 filed 12/20/18 Page|D.ll Page 11 Of 22

44.

45.

46.

47.

at least prior to November 22, 2012, when the Japan F air Trade Commission fined
Calsonic ¥198,660,000 for violating lapanese antitrust laws with regards to transactions
involving automotive radiators and electrical fans

Defendants’ and their co~conspirators’ effective, affirmative and fraudulent concealment
effectively prevented timely detection by Plaintiffs, and was a substantial factor in

causing Plaintiffs’ harm.

Injui'y

But for Defendants’ and their c,o~conspirat'ors’ anticompetitive acts, Plaintiffs would have
been able to purchase automobiles that incorporated the Named Parts at lower prices or at
prices that were determined by free and open competition

Defendants’ and their co»conspirators’ unlawful activities took place within interstate and
foreign trade and commerce, and had direct, substantial, and reasonably foreseeable
effect on Unitcd States and California commerce

As a direct and proximate result of the unlawful conduct alleged in this Complaint,

7 Plaintiffs were not able to purchase the Named Parts and automobiles installed with the

48.

Named Parts at prices that were determined by free and open competition Consequently,
Plaintiffs have been injured because they paid more than they would have paid in a free
and open competitive market. There is a domestic injury that is concrete, quantifiable,
and directly traceable back to the Defendants’ and their co-conspirators’ anticompetitive
conduct

As Plaintiffs paid more than what they would have paid absent the conspiracy,

Defendants’ and their co-conspirators’ conduct has resulted in deadweight loss to the

ll

 

 

CaSe 2218-CV-13993-GAD-SDD ECF NO. 1 filed 12/20/18 Page`|D.lZ Page 12 Of 22

economy of the State of California, including reduced output, higher prices, and
reduction in consumer welfare

49. As a direct and proximate result of the unlawful conduct alleged in this Complaint,
Defendants and their co-conspirators benefitted unjustly from the supra~competitive and
artificially inflated prices The unjust financial profits on the sale of the Named Parts

resulted from their illegal and anticompetitive conduct

VIOLATIONS ALLEGEI)
Count I
(Violation of Section 1 of the Sherman Act)

50. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every
allegation set forth in the preceding paragraphs of this Complaint with the same meaning,
force, and-effect.

51. Defendants and their co-conspirators engaged in a conspiracy which unreasonably
restrained the trade or commerce among the several States and with foreign nations', thus,
their conduct violates Section 1 of the Sherman Act (15 U.S.C._§l), The State of
California is entitled to relief resulting from the Defend.ants’ conduct

52. Defendants and their co-conspirators entered into a continuing agreement, understanding,
and conspiracy to allocate sales of, to rig bids for, and to fix, raise, stabilize, and maintain
the prices charged for the Named Parts during the period of conspiracy

53. Their unlawful conduct in furtherance of the conspiracy Was intentionally directed at the
Unitcd States market for the Named Parts and had a substantial and foreseeable effect on

interstate commerce by raising.and fixing prices of the Named Parts in the Unitcd States

12

 

 

Case 2:18-cv-13993-GAD-SDD ECF No. 1 filed 12/20/18 Page|D.13 Page 13 of 22

54.

55.

56.

The State of California has been injured by being forced to pay artificially inflated prices
for the Named Pai'ts and automobiles installed with the Named Parts than it would have
paid in the absence of the conspiracy

As a direct and proximate result of Defendants’ conduct, Plaintiffs have been harmed and
will continue to be damaged by being forced to pay supra-competitive prices that they
would not have paid in the absence of the Defendants’ conduct

The alleged contract, combination or conspiracy is_ a per se violation of the federal

. antitrust laws

57.

58.

59.

60.

Unless permanently restrained and enjoined, Defendants will continue t_o unreasonably
restrain fair and open competition for the Named Parts. Plaintiffs are entitled to an

injunction against Defendants to prevent and restrain_the violations alleged herein
Count ll
(Violation of the Cartwi‘ight Act, Business & Professions Code Section 16720)

Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every
allegation set forth in'the preceding paragraphs of this Complaint with the same meaning,
force, and effect.

Beginning in at least as early as l\/lay l, 1999 and continuing until at least .luly 2009,
Defendants and their co-conspirators entered into and engaged in a continuing unlawful
trust for the purpose of unreasonably restraining trade in violation of California Business
and Professions Code Scction 16720.

Defendants and their co-conspirators violated California Business and Professions'Code

Section 16720 by forming a continuing unlawful trust and arranging a concerted action

13

 

 

Case 2:18-cv-13993-GAD-SDD ECF No. 1 filed 12/20/18 Page|D.14 Page 14 of 22

among Defendants and their co-conspirators in order to allocate sales of, to rig bids for,
and to fiii, raise, maintain and stabilize the prices of the Named Parts
61. ln furtherance of the goals of the conspiracy, Defendants and their co-conspirators
conspired to:
a. fix, raise, maintain, and stabilize the price of_ the Named Parts;
_ b. submit rigged bids for the award of certain Named Parts contracts for automobile
manufacturers; and
c. allocate markets for the Named Parts amongst themselves
62. The combination and conspiracy alleged herein has had, inter alia, the following effects:
a. price competition in the sale of the Named Parts has been restrained, suppressed,
and/or eliminated in the State of California;
lb. prices for the Named Parts sold by Defendants and their co-conspirators have
been fixed, raised, maintained, and stabilized at artificially high_and non-
competitive levels in the State of California; and
c. Plaintiffs who purchased automobiles installed with price-fixed Named Parts have
been deprived of the benefit of free and open competition
63. As a direct and proximate result of Defendants’ and their co-conspirators’ unlawful
n conduct, Plaintiffs were injured in their business and property because they paid more for
the Named Parts and automobiles installed with price-fixed parts than they would have
paid in the absence of Defendants’ and their co-conspirators’ unlawful conduct As a
result of Defendants’ and their nco-conspirators’ violation of section 16?20 of the
California Business and Professions Code, Plaintiffs bring this claim pursuant to section

l6750(c) and seek treble damages and the costs of suit, including reasonable attorneys’

14`

 

 

Case 2:18-cv-13993-GAD-SDD ECF No. 1 filed 12/20/18 Page|D.15 Page 15 of 22

k

fees, pursuant to section 16750(a) of the California Business and Professions Code The
California Attorney General is entitled to fines and civil penalties to the maximum extent
permitted by law under California Business and Professions Code Section 16755. The
California Attorney General may also obtain injunctive relief under California Business

and Professions Code Section 16754.§.

Count III

(Violation of the Unfair Competition Law, Business and Professions Code Section 17200]

64.

65.

66.

Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every
allegation set forth in the preceding paragraphs of this Complaint with the same meaning,
force, and effect.
Beginning in at least as early as May 1, 1999, and continuing thereafter at least July
2009, Defendants and their co-conspirators committed acts of unfair competition as
defined by Sections 17200, er seq., of the California Business and Professions Code
The acts, omissions misrepresentations practices, and non-disclosures of Defendants and
their co-conspirators, as alleged herein, constituted a common continuing conduct of
unfair competition including unfair, unlawful and fraudulent business practices within the
meaning of Section 1'/'200, et seq., of the California Busin.ess and Professions Code,
including, but not limited to, the following:

a. The violations of Section 16720,-eiA seq., of the California Business and

n Professions C`ode, set forth above, thus constitute unlawful acts within the

meaning of Section 17200 of the California Business and Professions Code;

15

 

 

Case 2:18-cv-13993-GAD-SDD ECF No. 1 filed 12/20/18 Page|D.16 Page 16 of 22

b. j Defendants’ acts omissions misrepresentations practices and nondisclosures as
described above, whether or not in violation of Section 16720, er seq., of the
California Business and Professions Code, and whether or not concerted or
independent acts are otherwise unfair, unconscionable unlawful, or fraudulent;

c. _ Defendants’ acts and practices are unfair to consumers of the Named Parts and of
automobiles installed with price-fixed parts in the State of California, within the
meaning of Section 17200 of the California Business and Professions Code;

d. Defendants’ acts and practices are fraudulent or deceptive within the meaning of

Section 17200 of the California Business and Professions Code; and

 

e. Defendants’ actions to solicit others to join the conspiracy to suppress and
eliminate competition by agreeing to rig bids for, and to fix, raise, stabilize, and
maintain prices and/or artificially inflate prices for the Named Parts whether
successful or not, are unfair business practices within the meaning of Section
17200, et seq. , of the California Business and Professions Code i

67. fhc unlawful and unfair business practices of Defendants and their co-conspirators
caused Plaintiffs to paymsupra-competitive and artificially initiated prices for the Named
Parts and automobiles in which they were installed Plaintiffs were injured in their
business and property because they paid more than they would have paid in the absence
of Defendants’ and their co-conspirators’ unlawful conduct.

68. The California Attorney General is entitled to recover civil penalties for the violations
alleged in this Complaint not to exceed $2,500 for each violation of California Business

and Professions Code Section 17206.

Count IV

16

 

Case 2:18-cv-13993-GAD-SDD ECF No. 1 filed 12/20/18 Page|D.17 Page 17 of 22

69.

70.

71.

72.

73.

74.

Unjust Enrichment

Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every
allegation set forth in the preceding paragraphs of this Complaint with the same meaning,
force, and effect.

Plaintiffs were deprived of economic benefit because Defendants’ and their co-
conspirators’ anticompetitive conduct created supra-competitive and artificially inflated
prices for the Named Parts.

Defendants and their co-conspirators enjoyed unjust financial profits which were derived
from unlawful overcharges and monopoly profits Their financial profits are
economically traceable to overpayments for the Named Parts by Plaintiffs

The supra-competitive and artificially inflated price for the Named Parts, and unlawful
monopoly profits enjoyed by Defendants and their co-conspirators are a direct and
proximate result of Defendants’ and their co-conspirators’ unlawful practices

lt would lead to injustice if Defendants and their co-conspirators could retain any of the

unlawful financial profits that are a direct and proximate result of their engagement in

,unlawful, unfair, and fraudulent conduct

As alleged in this Complaint, Defendants and their co-conspirators have been unjustly
enriched as a result of their wrongful conduct and by Defendants’ and their co-
conspirators’ unfair competition Plaintiffs are accordingly entitled to equitable relief
including restitution and/or disgorgement of all revenues earnings profits compensation
and benefits which may have been obtained by Defendants’ and their co-conspirators’

engagement in unlawful, unfair, and fraudulent conduct.

17

 

 

Case 2:18-cv-13993-GAD-SDD ECF No. 1 filed 12/20/18 Page|D.18 Page 18 of 22

75. As alleged in this Complaint, Defendants and their co-conspirators have been unjustly
enriched as a result of their unlawful and anticompetitive conduct. Under Sections 17203
and 17_204 of the California Business and Professions Code, Plaintiffs are accordingly
entitled to an injunction against Defendants in order to restrain the violations alleged
herein and to equitable relief which includes restitution of any money or property which
may have been acquired by means of Defendants’ and their co-cor`ispirators’ unfair and
anticompetitive conduct Plaintiffs are also entitled to civil penalties to the maximum

extent permitted by law pursuant to Section 17206, er seq. , of the California Business and

 

Professions Code
Prayer for Relief

76. Accordingly, Plaintiffs request'that this Court:

a. n Adjudge and decree that Defendants violated the Sherman Act (15 U.S.C. §1);

b. Adjudge and decree that Defendants’ contract, conspiracy, or combination
constitutes an illegal and unreasonable restraint of trade in violation of the
Cartwright Act, section 16720, et seq., of the California Business and Professions
Code; n

c. Adjudge and decree that Defendants’ contract, conspiracy, or combination -
violates the Unfair Competition Law, section 17200, el seq., of the California
Business and Professions Code;

d. Award to Plaintiffs to the maximum amount permitted under the relevant federal

_ antitrust law;
e. Award to Plaintiffs damages trebled, in an amount according to proof pursuant to

section 1620(), et seq., of the California Business and Professions Code‘,

18

 

Case 2:18-cv-13993-GAD-SDD ECF No. 1 filed 12/20/18 Page|D.19 Page 19 of 22

l k.

Award to Plaintiffs the deadweight loss (i.e. the general damage to the economy
of the State of California) resulting from Defendants’ illegal activities

Award to Plaintiffs restitution including disgorgement of profits obtained by
Defendants as a result of their acts of unjust enricliment, or any acts in violation

of federal and state antitrust or consumer protection statutes and laws, including

7 section 17200, er seq., of the California Business and Professions Code;

Award to Plaintiffs pre- and post-judgment interest, and that the interest be
awarded at the highest legal rate from and after the date of service of the initial

complaint in this action;

Award Plaintiffs the maximum civil penalties under section 17206 of the

California Business and Professions Code for each violation of Defendants’
anticompetitive conduct as set forth in this Complaint;

Award Plaintiffs the maximum fines and civil penalties under section 16755 of

the California Business and Professions Code for each violation of Defendants’

anticompetitive conduct as set forth in this Complaint;

Enjoin and restrain, pursuant to federal and state law,l Defendants their affiliates
assignees subsidiaries successors and transferees and their officers directors
partners agents and employees and all other persons acting or claiming to act on

their behalf or in concert with them, from continuing to engage in any

7 anticompetitive conduct.and from adopting in the future any practice, plan,

program, or device having a similar purpose or effect to the anticompetitive

actions set forth above;

Award to Plaintiffs their costs including reasonable attorneys’ fees; and

19

 

 

Case 2:18-cv-13993-GAD-SDD ECF No. 1 filed 12/20/18 PagelD.2O Page 20 of 22

m. Order other legal and equitable relief as it may deem just and proper, including
such other relief as the Court may deem just and proper to redress and prevent
recurrence of, the alleged violation in order to dissipate the anticompetitive effects

of Defendants’ violations and to restore competition
Jury Trial Demanded

77. Plaintiffs demand trial by jury for all causes of action, claims or issues in this action

which are triable as a matter of right to a jury.

D'ated: December 20, 2018 XAVIER BBCERRA
Attorney General of California

/S/ Anik Baner'ee
KATHLEEN E. Fo'orE

Senior Assistant Attorney General
ANn< BANERJEE
Deputy Attorney General
Cal. State Bar No. 236960 _
300 South Spring Street, Suite 1702
Los Angeles, CA 90013
Tel: (213) 269-6058
Anik.Banerjee(choi .ca.gov
Artorneys]br Plaintiffs

20

 

Case 2:18-cv-13993-GAD-SDD E_CF No. 1 filed 12/20/18 Page|D.21 Page 21 of 22

UNITED STATES DISTRICT C()URT

FOR THE EASTERN DISTRICT OF MICHIGAN _
SOUTHERN DIVISION

In Re: AUTOMOTIVE PARTS
ANTITRUST LITIGATION

 

ln re: Radiators
' ln re: Automatic Transmission Fluid Warmers
ln rec Air Conditioning Systems

 

THIS RELATES TO:
State Attorneys General

 

s`TATE or CALIFORNIA,

ex rel. Xavier Becerra,
Attorney General of the State of California

Plaintiffs
v.

Calsonic Kansei Corporation and
Calsonicl{ansei North America, Inc.

Defendants

 

2312-ind-02311~MoB-M1<M
llonorable Marianne O. Battani

Case No. 2:13-cv-01005-MOB-MKM
Case No. 2:13-cv-02405-MOB-1\/IKM
Case No. 2:13-cv-02705-MOB-MKM

Case No. 2:18-cv-l3 993

Notice of Voluntary Dismissal

Under cheral Rule of Civil Procedure 41(a), the State of California and its state agencies

dismiss Calsoni Kansei Corporation and CalsonicKansei North America, lnc. (collectively,

“Defendants”) from this action

Defendants have not filed an answer or motion for summary judgment with respect to the

State of California’s Complaint. The action has settled-against Defendants under the terms of the

 

 

Case 2:18-cv-13993-GAD-SDD ECF No. 1 filed 12/20/18 Page|D.22 Page 22 of 22

attached settlement agreement Dismissal of this action against Defendants is with prejudice and

the parties shall bear their own attorneys’ fees and costs.

Dated: December 20, 2018 XAviER BECERRA
Attorney General of California

/S/ Anik Banerjee
KATHLEEN E. FooTE

Senior Assistant Attorney Gencral
ANIK BANERJEE
Deputy Attorney General
Cal. State Bar No. 236960
300 South Spring Street, Suite 1702
_Los Angeles, CA 90013
Tel: (213) 269-6058
Anik.Baneriee@doi.ca. gov
Atl'or'neysfor Plaintiffs

 

 

